Name: Commission Regulation (EEC) No 3011/90 of 18 October 1990 fixing for the 1990/1991 marketing year the reference prices for cabbage lettuce
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 287/12 Official Journal of the European Communities 19 . 10 . 90 COMMISSION REGULATION (EEC) No 3011/90 of 18 October 1990 fixing for the 1990/1991 marketing year the reference prices for cabbage lettuce however, not be lower than m the preceding marketing year ; Whereas, to take seasonal price variations into account, the marketing year should be divided into several periods and a reference price fixed for each of these periods ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (l), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 27 ( 1 ) thereof, Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices ' which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (') establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marke ­ ting year must take account of the resulting reduction ; whereas this reducing coefficient shall apply to the prices referred to above ; however, this adjustment cannot result in a lower level of the reference prices than the prices in force during the proceeding marketing year pursuant to Article 23 (2) of Regulation (EEC) No 1035/72 ; Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas cabbage lettuce is produced in such quantities in the Community that reference prices should be fixed for it ; Whereas cabbage lettuce harvested during a given crop year is marketed from July to June of the following year ; whereas the quantities imported from 1 July to 31 October and in June are so small that there is no need to fix reference prices for these months ; whereas reference prices should be fixed only for the period 1 November up to and including 31 May of the following year ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veg ­ etables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, Whereas, in accordance with Article 272 (3) of the Act of Accession, the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; Whereas, in accordance with Article 284 of the Act of Accession, Portuguese prices shall be used for the purpose of calculating reference prices as from 1 January 1991 ; 0) OJ No L 118, 20. 5. 1972, p. 1 . 2) OJ No L 119, 11 . 5. 1990, p. 43. (3) OJ No L 83, 30. 3 . 1990, p. 102. 19. 10. 90 Official Journal of the European Communities No L 287/13 in ecus per 100 kilograms net of packed products of class I, of all sizes, shall be as follows :  from 1 November to 31 December : 70,82,  from 1 January to 28 February : 76,11 ,  from 1 March to 31 May : 82,90 . Article 2 This Regulation shall enter into force on 1 November 1990. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the reference prices for cabbage lettuce (CN codes 0705 11 10 arid 90), expressed This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1990. For the Commission Ray MAC SHARRY Member of the Commission